Citation Nr: 1547619	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-33 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for plantar fasciitis of the right foot.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1985 to May 1996.  The Veteran was thereafter retained on the temporary disabled retired list (TDRL) until May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in August 2014.  A transcript of that proceeding is of record.

This matter was previously before the Board in February 2015.  Unfortunately, there has not been substantial compliance with the Board's prior remand directives.  Accordingly, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for left foot plantar fasciitis has been raised by the record in a September 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there was not substantial compliance with the February 2015 remand.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the development specified in the Board's prior remand must be conducted prior to adjudication.  
The Board directed that the Veteran be provided a VA examination and that the examiner opine whether the Veteran's right foot plantar fasciitis was related to service and whether it was caused or aggravated by his service connected arthritis of the first metatarsophalangeal joint or arthritis of the right tibiotalar joint with residual tendinitis.  The Veteran was provided a VA examination in April 2015.  However, those etiological opinions are inadequate for adjudicating the claim.  

In addressing secondary service connection, the examiner did not address whether the Veteran's right foot plantar fasciitis was caused by his service-connected right foot disabilities.  Additionally, while the examiner opined that the Veteran's plantar fasciitis was not aggravated by his service-connected right foot disabilities, the examiner's rationale addressed direct service connection, rather than aggravation.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that an opinion is considered probative if it is definitive and supported by detailed rationale).  Moreover, the examiner incorrectly stated that the Veteran did not begin reporting foot pain until 2008.  To the contrary, treatment record by Dr. Mam dated in 1998 repeatedly note that the Veteran had foot pain and was diagnosed with plantar fasciitis.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating "an opinion based upon an inaccurate factual premise has no probative value").  Accordingly, the April 2015 opinions are inadequate.  Therefore, a remand to obtain an adequate addendum opinion is required.

Additionally, an August 2015 treatment record from American Foot and Leg specialists indicates that the Veteran was scheduled for a follow-up appointment for his plantar fasciitis in three weeks.  Private treatment records submitted by the Veteran in August 2015 indicate that he received treatment for his plantar fasciitis from Stockbridge Physical Therapy.  As the aforementioned treatment records have not been obtained, on remand reasonable efforts must be made to obtain all outstanding private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA treatment records for the Veteran dated from June 2015 to present.  All efforts to obtain these records must be documented in the claims file.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any updated private treatment records related to his right foot plantar fasciitis, to include updated records from American Foot and Leg Specialists and outstanding treatment records from Stockbridge Physical Therapy.

The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Thereafter, obtain an addendum opinion from the VA examiner who conducted the April 2015 VA examination, or, if unavailable, an appropriate substitute.  If the examiner determines that an additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The examiner should address the following:

a.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right foot plantar fasciitis began in service, was caused by service, or is otherwise etiologically related to active service, to include his documented in-service left foot injury?
In rendering the above opinion, the examiner should address the Veteran's assertion that he injured his right foot at the same time he injured his left foot.

b.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right foot plantar fasciitis was caused or aggravated (permanently worsened beyond the natural progression) by the his service-connected arthritis of the first metatarsophalangeal joint or arthritis of the right tibiotalar joint with residual tendinitis.
In rendering the above opinions, the examiner must address the Veteran's lay statements and the private and federal treatment records indicating that the Veteran was diagnosed with plantar fasciitis as early as 1998.  The Board directs the examiner's attention to the treatment records from Dr. Mam dated in August and September 1998 and the March 2001 narrative summary by Dr. Hammon noting that the Veteran's medical history was significant for plantar fasciitis.

A complete rationale for any opinion expressed must be provided.

4.  After conducting any other development warranted, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate period to respond.  Then return case to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


